     Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 1 of 25 Page ID #:627



 1    MICHELLE STEEL, CHAIRWOMAN
      ANDREW DO, VICE CHAIR
 2    333 West Santa Ana Boulevard
      Santa Ana, California 92701
 3    (714) 834-32200

 4

 5                               UNITED STATES DISTRICT COURT

 6                                    CENTRAL DISTRICT

 7

 8    CITY OF COSTA MESA AND KATRINA            )   Case No. 8:20-cv-00368-JLS-JDE
      FOLEY,                                    )
 9                                              )   AMICUS BRIEF OF CHAIRWOMAN
                        Plaintiffs,             )   MICHELLE STEEL AND VICE CHAIR
10                                              )   ANDREW DO IN SUPPORT OF
            vs.                                 )   APPLICATION FOR TEMPORARY
11                                              )   RESTRAINING ORDER
      UNITED STATES OF AMERICA, et al..,        )
12                                              )
                        Defendants.             )
13                                              )
                                                )   Hearing Date: February 20, 2020
14                                              )   Time: 2:00 p.m.
                                                )
15                                              )
                                                )
16                                              )
                                                )
17                                              )
                                                )
18                                              )
                                                )
19                                              )
                                                )
20                                              )
                                                )
21                                              )
                                                )
22                                              )
                                                )
23                                              )
                                                )
24

25

26

27

28

                                        -1-
        AMICUS BRIEF OF CHAIRWOMAN AND VICE CHAIR OF THE BOARD OF SUPERVISORS
     Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 2 of 25 Page ID #:628



 1       I. IDENTITY AND INTEREST OF AMICI CURIAE
 2           Amicus Curiae, Chairwoman Michelle Steel and Vice-Chair Andrew Do of the Orange
 3    County Board of Supervisors, are constitutionally elected officials for the County of Orange,
 4    sworn to enforce the Constitutions of Defendants UNITED STATES OF AMERICA and
 5    STATE OF CALIFORNIA. Chairwoman Steel represents District 2, which includes the City
 6    of Costa Mesa. Vice-Chair Andrew Do represents District 1, which includes the largest
 7    population of Americans of Asian descent who have substantial business and familial ties to
 8    China and throughout Asia. The Board of Supervisors is responsible for the public health of
 9    the County of Orange and oversees Orange County Health Care Agency. Both Amici Curiae
10    hereby submit this brief in support of Plaintiffs’ Application for Temporary Restraining Order
11    and Order to Show Cause Re Issuance of Preliminary Injunction. The Undersigned have
12    authored this brief in whole.
13       II. DISCUSSION
14           Plaintiffs’ Application should be granted because Defendants failed to comply with
15    statutory mandates to seek “input from and engagement with” local stakeholders. Dr. Mark

16    Ghaly’s Declaration in Support of State of California’s Opposition, page 7, clearly

17    acknowledged the existence of those mandates. In fact, Dr. Ghaly claim on page 6 of his

18    Declaration that the State “engaged with local partners to discuss” the possibility of allowing

19    patients who have tested positive for COVIC-19 to stay at Fairview. This was, categorically,

20    not done.

21           Richard Sanchez, Director of Orange County Health Care Agency, stated in his attached

22    Declaration the followings:

23           1. The relationship and communication between the California Department of Public

24                Health and the Orange County Health Care Agency has not been timely and has been

25                inadequate in providing information required to respond to COVID-19 in a consistent

26                manner.

27

28           2. California Department of Public Health officials have been unresponsive to direct

                                        -2-
        AMICUS BRIEF OF CHAIRWOMAN AND VICE CHAIR OF THE BOARD OF SUPERVISORS
     Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 3 of 25 Page ID #:629



 1             requests form the Orange County Heath Care Agency officials for timely COIVD-19
 2             guidance including guidance for schools, colleges, and universities, and guidance for
 3             workplaces. Timely guidance was not provided leaving Orange County public health
 4             officials having to create guidance for schools, colleges and universities, and the
 5             workplace.
 6

 7          3. California Department of Public Health officials have been repeatedly unresponsive
 8             to requests from Orange County public health officials for detailed information on
 9             the proposed federal operation to house COVID-19 patients at Fairview
10             Developmental Center.
11

12          4. Orange County Health Care Agency staff were requested by California Department
13             of Public Health staff to assess infection control risk at Fairview Developmental
14             Center? This raises questions as to the veracity of the state and federal assessment of
15             the suitability of Fairview Developmental Center for housing COVID-19 positive
16             patients.
17

18          5. There is currently Section 8 housing on the Fairview Developmental Center
19             premises. What is the plan to minimize risk to residents of these housing units? Was
20             HUD consulted on the plan to use Fairview Developmental Center to house COVID-
21             19 patients in close proximity to Section 8 housing residents.
22

23          6. The Costa Mesa press conference on Saturday February 22, 2020 regarding the
24             federal operation at Fairview Developmental Center to house COVID-19 patients
25             included a large gathering of federal, state, and local elected officials all expressing
26             concern and outrage at housing COVID-19 patients at Fairview Developmental
27             Center. Only after this press conference did California Department of Public Health
28             Director Dr. Sonia Angell reach out to Orange County public health officials offering
                                        -3-
        AMICUS BRIEF OF CHAIRWOMAN AND VICE CHAIR OF THE BOARD OF SUPERVISORS
     Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 4 of 25 Page ID #:630



 1              to hastily arrange a conference call between local public health officials and state and
 2              federal officials to answer questions about the proposed federal operation at Fairview
 3              Developmental Center. Orange County public health officials repeatedly told Dr.
 4              Angell that the California Department of Public Health needed to include all relevant
 5              stakeholders in any discussion regarding the federal operation at Fairview
 6              Developmental Center. Despite this repeated suggestion, I am not aware that the
 7              California Department of Public Health reached out to other stakeholders to include
 8              in conference calls over the weekend.
 9           7. Information flow from the California Department of Public Health to the Orange
10              County Health Care Agency has been consistently poor to the point that relevant
11              information regarding COVID-19 has been willfully withheld and only discovered
12              through media stories or direct calls from members of the media.
13

14           It is important to note the State of California merely offered the Federal Government the
15    use of Fairview Developmental Center, since there was no declaration of a heath emergency
16    due to COVIC-19 by the State, and this offer was subject to certain conditions. These
17    conditions clearly identified a cogent concern to protect public health and the risks to local
18    residents. Yet, these conditions fell short of the protection required by mandates of local input
19    and engagement. Dr. Nichole Quick’s and Richard Sanchez’s Declarations (see attached)
20    highlight some of the questions that remain unanswered, among other, such as:
21           1. Impacts to the community affecting the health and safety of Orange County residents
22

23           2. Characteristics of COVID-19 positive individuals including health status, total
24              number, timeline of prior tests, timing of transport, and method of transport to
25              Fairview Developmental Center.
26

27           3. Is the transport of patients from Travis Airforce Base to Fairview Developmental
28              Center consistent with Centers for Disease Control and Prevention guidance on

                                        -4-
        AMICUS BRIEF OF CHAIRWOMAN AND VICE CHAIR OF THE BOARD OF SUPERVISORS
     Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 5 of 25 Page ID #:631



 1             transport of COVID-19 positive patients?
 2

 3          4. Will COVID-19 patients who become symptomatic be cared for at Fairview
 4             Developmental Center or transported to local hospitals?
 5

 6          5. In the event COVID-19 positive patients are transported to local hospitals, who will
 7             be monitoring exposed health care workers?
 8

 9          6. Who will pay for transport and medical care, and will the 911 system be used for
10             transport?
11

12          7. How will individuals be cleared? Will it be two consecutive negative specimens
13             separated by 24 hours, and which laboratory and which tests will be used?
14

15          8. How will specimens be processed and sent for testing?
16

17          9. Is there onsite capacity for blood draw, oropharyngeal and nasopharyngeal swabbing,
18             and chest X-ray?
19

20          10. After clearing how will COVID-19 patients get to their county of residence.
21

22          11. What are the final cleaning and disinfection plans/protocols for Fairview
23             Developmental Center to assure no further transmission?
24

25          12. What are the provisions for isolation of patients consistent with Centers for Disease;
26

27          13. Control and Prevention guidance such as use of individual living quarters?
28

                                        -5-
        AMICUS BRIEF OF CHAIRWOMAN AND VICE CHAIR OF THE BOARD OF SUPERVISORS
     Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 6 of 25 Page ID #:632



 1           14. What are the local transportation and hospitalization plans for patients who become
 2              symptomatic and require hospitalization.
 3

 4           15. What is the need for and anticipated impact on the local EMS system.
 5

 6       III. CONCLUSION
 7           In summary, the patients who tested positive for COVID-19 have been quarantined
 8    appropriately. A decision was made by the Federal Government to move these patients, despite
 9    CDC’s mandate that Coronavirus patients should not be moved, and the State of California
10    volunteered certain locations, Fairview Developmental Center being one, without abiding by
11    the statutory mandates required under California law. There have been no efforts to engage
12    local partners or obtain their inputs. There is no operational plan to provide for responses to
13    contingencies once such a COVID-19 facility begins operation. Therefore, Amici Curiae
14    respectfully request that this Court grant the Application for Temporary Restraining Order and
15    Order to Show Cause Re Issuance of Preliminary Injunction.
16

17    DATED: February 24, 2020                    Respectfully submitted,

18                                                MICHELLE STEEL, CHAIRWOMAN
                                                  ANDREW STEEL, VICE CHAIR
19

20                                                By:                /s/
                                                        Michelle Steel, Chairwoman
21

22
                                                  By:              /s/
23                                                      Andrew Do, Vice Chair

24
                                                  Members of the Orange County Board of Supervisors
25

26

27

28

                                        -6-
        AMICUS BRIEF OF CHAIRWOMAN AND VICE CHAIR OF THE BOARD OF SUPERVISORS
Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 7 of 25 Page ID #:633




     Jennifer        L. Keller,        SBN   84412
     jkeller@kelleranderle.com
     Nahal      Kazemi,       SBN       322026
     nkazemi@kelleranderle.com
     KELLER/ANDERLE                       LLP
     18300      Von Karman              Avenue,      Suite 930
     Irvine,    CA 92612
     T: (949)        476-8700
     F: (949)        476-0900


     Attorneys         for Plaintiff,
     CITY       OF COSTA           MF,SA        and KATRINA        FOLEY


                                       UNITED        ST ATES     DISTRICT      COURT


          CENTRAL               DISTRICT           OF CALIFORNIA            - SOUTHERN       DIVISION


     CITY OF COSTA MESA,                          and               Case No.   8:20-cv-00368-JLS-JDE
     KATRINA  FOLEY,

                                                                   DECLARATION        OF RICHARD
                          Plaintiff,
                                                                   SANCHEZ     IN SUPPORT      OF EX
                                                                   PARTE   APPLICATION       FOR
               VS.
                                                                   TEMPORARY       RESTRAINING
                                                                   ORDER    AND ORDER      TO SHOW
     UNITED     STATES     OF AMERICA,
                                                                   CAUSE    RE ISSUANCE     OF
     THE DEPARTMENT           OF HEAJ,TH
                                                                   PRELIMINARY       INJUNCTION
     AND HUMAN        SERVICES,     THE
     'UNITED    ST ATES DEPARTMENT          OF
                                                                   -DATE: FEBRUARY      24, 2020
     DEFENSE,      THE UNITED      ST ATES
                                                                    TIME: 2:00 P.M.
     AIR FORCE, THE CENTERS            FOR
20                                                                  COURTROOM:      10A
     DISEASE      CONTROL      AND
     PREVENTION,        THE ST ATE OF
     CAI,IFORNIA,      FAIRV'[EW
22   DEVELOPMENTAL            CENTER
     (F AIRVIEW),    THE CALIFORNIA
23   GOVERNOR'S        OFFICE    OF
     EMERGENCY        SERVICES,     and THE
24
     CALIFORN'[A      DEPARTMENT        OF
25   GENERAI,      SERVICES,

26                       Defendants.

27

28



     DECLARATION OF RICHARD SANC'F-IEZ
                                     IN S{JPPORTOF EX PARTE APPLICATION FOR TEMPORARY
     RF.STRAININGORDERAND ORDERTO SHOW CAUSE RE ISSUANCE OF PRELIMINARY      INJUNCTION
     Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 8 of 25 Page ID #:634




I                                      DECLARATION                      OF RICHARD                    SANCHEZ

2                 I, Richard           Sanchez,        declare:

3                 1.           I am employed             by the County                of Orange       ("County")          as the Director           of

4       QC Health            Care Agency.           l have personal              knowledge           of the following          unless         stated

5       to be on information                  and belief,      in which          case I am informed                and believe        such facts

6       to be true. If called             as a witness,            I could    and would            testify     competently          to the facts

7       contained           herein.

8                 2.           I have held the position                 of the Director             of the QC Health               Care Agency

9       since 2017 and have worked                        for the OC Health                 Care Agency            since 2005. A copy               of

10      my C.V.            is attached     hereto       as Exhibit       A, which           accurately         reflects    my educational

11      and employment                 background.

12                   3.        As Director         of QC Health              Care Agency,             I lead a multi-faceted             agency

13      with    approximately              2,700       full-time      employees            working           in more than 100 separate

14      locations.          I am responsible            for the overall              direction     and operation           of five core

15      service       areas: Public           Health      Services,      Behavioral              Health       Services,     Correctional

16      Health        Services,        Regulatory/Medical               Health          Services,        and Administrative

17      Services.          Part of my duties            as the Director              of the QC Health             Care Agency           include,

18      but are not limited              to, the following:             (a) implement              goals and policies              as set by the

19      Orange            County      Board     of Supervisors           under         the direction,          and in collaboration

20      with,    the County            Executive         Officer;      (b) establish             guidance       for programmatic

21      modification               in response     to changes          in policy,          legislation        and funding;          and (c)

22      develop           policy     recornrnendations              or options          for the County           Executive         Officer     or

23      Orange            County      Board     of Supervisors           in conjunction              with      elected    and appointed

24      officials,         members       of the community,               civil        and industry           leaders     as well    as others.

25                4,           The relationship             and communication                    between        the California

26      Department             of Public       Health      and the QC Health                  Care Agency              has not been timely

27      and has been inadequate                    in providing          information             required       to respond         to novel

28      coronavirus            ("COVID-19")              in a consistent              manner.      California          Department        of

                                                                                 l
        DECLARATION                OF RICHARD      SANCHEZ          IN S{JPPORT        OF EX PARTE        APPLICATION        FOR TEMPORARY
        RESTG                  ORDER     AND     ORDER      TO SHOW          CAUSE      RE ISSUANCE           OF PRELIMINARY         INJ[JNCTION
     Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 9 of 25 Page ID #:635




l       Public     Health        officials       have been unresponsive                to direct      requests        from    the QC

2       Heath      Care Agency               officials    for routine       COVID-19             guidance       including       guidance

3       for schools,         colleges,         and universities,          and for workplaces.               Timely      guidance         was

4       not provided            leaving       Orange      County        public     health    officials       having     to create

5       guidance         for schools,          colleges      and universities,         childcare         settings,     and the

6       workplace.

7                  5.         Late in the afternoon              Thursday,          February        20, 2020,        I received      news

8       for the first       time     of the State's          intention      to transport         individuals         who are currently

9       under      quarantine         for the COVID-19              to the Fairview              Developmental           Center

10      ("Fairview")            in the City        of Costa Mesa.           However,         California        Department           of Public

11      Health      officials      have been repeatedly                  unresponsive         to requests        from     QC Health

12      Care Agency/County                     of Orange       public     health     officials      for detailed        infornnation         on

13      the proposed            federal       operation      to place      COVID-19          patients        at Fairview

14      Developmental              Center.

15                 6.         QC Health           Care Agency            staff were requested               to assess infection

16      control     risk at Fairview              Developmental            Center.     This raises questions                 as to the

17      veracity        of whether         an adequate         state and federal            assessment         of the suitability           of

18      Fairview         Developmental              Center     for placing         COVID-19           positive       patients     took

19      place.

20                 7.         There       is currently       housing       on the Fairview            Developmental             Center

21      premises.         The QC Health              Care Agency/County                of Orange            does not know           of any

22      plan to minimize              risk to residents          of these housing            units or if the U.S. Department

23      of Housing          and Urban           Development             consulted      on the plan to          use    Fairview

24      Developmental              Center        for placement           of COVID-19             patients      in close proximity            to

25      housing         residents.

26                 8.         The City          of Costa Mesa's           press conference            on Saturday,           February        22,

27      2020,      included        a large gathering           of federal,        state, and local          elected     officials     all

28      expressing         concern        and outrage         regarding          the potential       placement         of COVID-19

                                                                             2
        DECLARATION             OF RICHARD         SANCHEZ      IN S{JPPORT        OF EX PARTE       APPLICATION         FOR TEA/[PORARY
        RESTRAINING           ORDER       AND    ORDER     TO SHOW        CAUSE     RE ISSUANCE          OF PRELIMINARY          INJUNCTION
 Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 10 of 25 Page ID #:636




1    patients         at Fairview       Developmental             Center.        Only       after this press conference                  did

2    California         Department           of Public       Health       Director         Dr. Sonia Angell               reach out to QC

3    Health       Care Agency/County                    of Orange        public      health      officials      offering       to hastily

4    arrange          a conference        call between           local public        health      officials       and state and federal

5    officials        to answer        questions        about the proposed                 federal     operation          at Fairview

6    Developmental              Center.       OC Health          Care Agency/County                    of Orange           public     health

7    officials        repeatedly       told Dr. Angell            that the California                Department           of Public      Health

8    needed       to include          all relevant       stakeholders          and impacted            jurisdictions          in any

9    discussion          regarding       the federal         operation         at Fairview           Developmental            Center.

10   Despite          this repeated       suggestion,         I am not aware that the California                           Department           of

11   Public      Health      reached         out to other relevant               parties     to include        in conference            calls

12   over     the weekend.

13               9.        Information           flow     from    the California             Department           of Public         Health      to

14   the QC Health              Care Agency             has been consistently                poor to the point             that relevant

15   information          regarding          COVID-19            has been, in my opinion,                    willfully       withheld        and

16   only     discovered         through         media     coverage        and/or       direct       calls from          members       of the

17   tnedi3,

18               10.       OnFriday,February21,2020,stateofficialshostedanOrangeCounty

19   Representatives             Call for elected            officials     to which          QC Health           Care Agency

20   officials        were invited        to, including          a pre-call        meeting.          During      the pre-call         meeting,

21   an unknown            official      from     the state who was dominating                         the conversation              stated

22   that Orange          County        "tends      to spin"      in reference          to how to manage                  and message

23   information.

24               11.       In past public           health     situations,        the California             Department         of Public

25   Health       has been much              more       communicative,             collaborative,            and timely        in providing

26   guidance          and information            to the QC Health               Care Agency.            Given       my prior

27   experience          with    the California           Department             of Public       Health,       I am surprised           and

28

                                                                           3
     DECLARATION            OF RICHARD           SANCHEZ      IN SUPPORT          OF EX PARTE         APPLICATION           FOR TEA/fPORARY
     RESTRAINING           ORDER       AND    ORDER      TO SHOW         CAUSE     RE ISSUANCE          OF PRELIMINARY              INJ[JNCTION
    Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 11 of 25 Page ID #:637




l      disappointed   in the California     Department    of Public    Health's     response      to COVID-

2      19.

              I declare   under   penalty    of perjury   under     the laws      of the United      States   of

       America    and the State of California     that the foregoing     is true and correct.

5             Executed    this 24th day of February       2020,    in Santa Ana,     California

6



                                                     Richard      Sanchez,   Declarant


9

10

11

12

13

14

15




22




28


        DECLARATION    OF RICHARD SANCHEZ IN S{JPPORT OF EX PARTE APPLICATION FOR TEMPORARY
        RESTRAINmG    ORDER AND ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY    INJUNCTION
Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 12 of 25 Page ID #:638




                                                            EXH   BIT A
   Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 13 of 25 Page ID #:639


                      RICHARD                                          SANCHEZ
                                                 1954         n. Warb)er              PI.
                                                  Orange,            CA 92867
                                           Phone:            (714)        586-7728
                                Email:        Richard.Sanchez@ochca.com




SUMMARY
                       Highly    effective,        results     oriented      executive         with over 36 years                of demonstrated
                       success       managing         multifaceted           health     care        programs,          diverse     teams      and      multi-
                       million    dollar      budgets        while     adeptly      navigating         complex         system        of operations
                       comprised of more than 160                        fundin@ sources as well as County, State, and Federal
                       mandates.         Strong      communicator             with expert abilityto analyze complex situations and
                       provide      concise       and pertinent           written     and verbal             reports    and recommendations                      in
                       advance       of and response              to high-level        issues       and incidents.              Outstanding           relationships
                       aCrOSS bread         spectrum          Of public          and private        SeCtOr agencies              and organizations              at all
                       levels.

UlPkRlkNCk
2017toPmsent           COUNTYOF ORANGE,                          HEALTH            CARE AaENCY
                       AgencyDlmctoi,                   Ilwllb     (;aiuAHMncy
                       Leads a multi-faceted                 agency with approximately                        2,700      full-time      employees             working
                       in more      than 100         separate          locations.      Responsible                for the overall         direction       and
                       operation       of five      core service          areas:      Public     Health           Services,      Behavioral         Health
                       Services, Correctional Health Services, Regulatory/Medical Health Services, and
                       Administrative Services. The Agency has an operating  budget or $650M   with more
                       than 120        separate         funding        sources       in addition            to a wide     array      of regulatory         and
                       direct    service         mandates.



I(u/klilovoiuouLb        Directed        and completed               the outreach           efforts         and    relocation      of nearly       700      homeless
                         individuals        from      the Santa          Ana Flood         Control          Channel      in a one month               period.
                         Managed           the    interagency           reorganization           bringing          homeless        services        to the Health         Care
                         Agency       to streamline            care coordination               for those          experiencing         homelessness.
                         Oversaw         the development                of the County's             first    payer     agnostic        behavioral         health       campus.
                         Acted      as the       Interim      Behavioral          Health     Director         for nearly        a year.



20l3to20l7
                       COUNTYOFORANGE,                           HEALTH            CARE AGENCY
                       JBJHi/im/           @@@Piv
                                               ri*i,         IlmiNh        r%'lffh%%isb)'
                       Responsible          for strategic            direction      and daily         operation         of the Health          Care Agency,
                       which      is comprised          of 2,700         employees,            an operating            budget        oj $650       million,      and
                       organized         into five core service              areas:        Public      Health        Services,       Behavioral         Health
                       Services, Correctional Health Services, Regulatory/Medical Health Services and
                       Administrative            Services.       Implement           goals      and policies           as set by the Orange                County
                       Board      of Supervisors             under      the direction,         and in collaboration                  with,   the      County
                       Executive       Officer       and Agency           Director      (while        serving        as Agency        Director        in his
                       Absence).         Establish         guidance        for programmatic                  modification          in response          to changes
                       In policy,      legislation         and funding.
    Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 14 of 25 Page ID #:640


EXPERIENCE              Continued




                                    Directed        and completed               contracting         of ambulance             services          in major      portions         of
1(u5&liltivtsiiiuiiLa
                                    the county.

                                    Conducted           assessment             of executive        team       in the Health           Care Agency            resulting        in
                                    reorganization            of services         and staff        leading       to increased             efficiencies        and
                                    improved         performance.

                                    Worked collaboratively with CalOptima to transfer 44,Ei00 HCA/Medical Services
                                    forIndigents patients who became Medi-Cal eligible on January 1, 2014.

                                    Provided        leadership         and mentoring              to executive            team    to be collaborative               in
                                    program          areas     where         possible,     creating          synergy       and efficiencies              in providing
                                    services        under      budget.

                                    Worked       directly      on recruitment              of six new CalOptima                   Board        members.

                                    Oversaw         Health       Care Agency's            response           to Board        Directives          regarding        Orange
                                    County's         homeless         population,          focusing          on results       oriented         services       through
                                    collaboration           with     other      County     agencies           and private           sector      providers.

                                    Continuously            focused       on opportunities               to meet          Board      direction      while     focusing             on
                                    service      oriented,         cost effective          methods.          An example             is the Whole           Person        Care
                                    project,     which        will target       the impacts          of homelessness                  while      promoting          mental
                                    and physical            wellness.


                            COUNTY           OF ORANaE.                HEALTH            CARE       A €aENCY
 2008to20l3

                            Lead $22          million     Environmental             Health        division      ofthe       Health        CareAgencywith
                            staff    of more        thanl80         employees          serving      the entirety           or Orange          County      residents
                            and visitors.        Directed          both short       and     long-term          development             or high-profile
                            food    protection,          hazardous        materials,        water      quality,      solid       waste,       medical      waste,
                            emergency           response,          San Onofre          Nuclear       Generator            Station      (SONGS)           response        and
                            industrial       clean-up         programs.         Provided        operations          and programmatic                  direction       on
                            environmental             health       standards        for quality        and policy          issues,     while      providing        related
                            briefings       to executives           and elected           as requested.            Responded              to media        requests         and
                            served        as liaison      with federal,          state     and local         officials.      Coordinated           development                of
                            budget        and fees       studies;       evaluated         legislative,        procedural            and staffing          challenges
                            and made           thorough        and thoughtful             recommendations                   to Agency          administration            to
                            increase        efficiencies.



KQAJilwoiiiuuLb                     Two time         recipient       of Orange           County      Business          Council's        "Turning         Red Tape into
                                    Red Carpet"            award       in recognition          ofthe       collaborative            effort     of regulators          working
                                    with      businesstopromoteeconomicgrowth.

                                    Directed        the development               and     implementation                  of a countywide           public
                                     notification        system         forfood        inspection        results.         Provided        inspection        results      at
                                    food     establishments              and via          an interactive           website        through        Orange        County
                                     Board      of Supervisors            leadership           and in collaboration                 with      industry
                                     representatives.

                                    Worked        with     QC Public         Works       and     City planners            to ensure          smooth
                                    implementation                 of new legislation            impacting          both food         protection         program         and
                                    zoning      regulations           related     to     home      businesses.

                                    Collaborated            with     private      and public        agencies         to conduct              a pilot study        allowing
                                    for same-           day notification          of ocean         water      conditions          to the public.
   Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 15 of 25 Page ID #:641


 EXPERIENCE          Continued

 K*yAdilevements
                                  Member        of Executive        Team and Operations                 Team of Agency,            providing
                                  guidance       and input on policy and decision                      making      affecting     the entire         Agency.

                                  Member        of Balanced         Scorecard        committee          of Agency (and assisted                 with QC
                                  Waste      and Recycling's          Balanced        Scorecard          process     as a stakeholder)
                                  providing      input and feedback               on each of the measures.

                                  Author     of Agenda       Staff Reports           (ASR) for Division         and attend         Board of
                                  Supervisor          meetings     to answer         questions        and respond       to inquiries         regarding
                                  ASRs.
                                  Served as staff at the County Emergency                             Operations     Center during           exercises
                                  and during events related to SONGS.

                                  Met with QC Sanitation               District     and QC Water District             on regular          basis
                                  regarding      various     issues or mutual              interest     such as waste outfall             repair
                                  planning      and Groundwater             Replenishment              System      (GRWS) project.

                                  Served      as Operations          Chief at Health          Emergency         Operations        Center        during
                                  HINI       event.

                                  Member       of the Compliance            Committee            representing       Public Health Services               on
                                  Agency-wide          compliance       policy decisions           and issues.


 2006   to 2008              COUNTYOF           ORANaE, HEALTH                     CARE       AGENCY
                            Amb[aulDliwLui,               EiivlruiiinuiibilHsilth              - rubllbllemRh3ui               vls;w

                             Responsible       for providing         daily operational           oversight    for all environmental
                             health    programs        to ensure      effective,      high quality       implementation.               Ensured
                             new laws, codes and regulations                      pertainingto         environmental       health        were
                             implemented        in a consistent,         efficient      manner.        Provided     oversight          to federal
                             and state audits          of programs       and ensured           regulatory       mandates        were met.
                             Updated     division      policies    as needed          in response        to legislative        changes,
                             federal/state       guidance         and efficiency        processes         developed       in house.


KeyAehlavements                   Worked      with stakeholder           group of food industry               representatives            within
                                  Orange       County      impacted       by fee adjustments              to ensure       ongoing         necessary
                                  program       revenue.        Successfully         presented         fee package      to Board of
                                  Supervisors          with endorsement             from    stakeholders,          which was approved.

                                  Executed audits of staff performance and monthly expenditure/revenue
                                   review resulting  in improved               program        efficiencies      in both program             output       and
                                  fiscal monitoring.

                                  Implemented           Board approved             policy to ensure          rate payer revenue             had a fee
                                  for service         basis resulting      in a reduction          of money spent on collections                    in
                                  turn ensuringfee           rates     wereappropriate.

                                  Collaborated         with QC Watersheds               to provide       helpful    educational           information
                                  to business community regarding storm water/National Pollutant Discharge
                                  Elimination         System.
   Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 16 of 25 Page ID #:642


                    Continued




 200lto2005            COUNTYOFSACRAMENTO,                               ENVIRONMENTALMANAGEMENTDEPARTMENT
                       DivlruiunuiibilHuaN?*                    rhbif, Tlks!* bs*zfispu[y                   %Rffh       Offlranr
                        Planned,        directed     and implemented             goals, objectives            and mandates            of the
                        Environmental          Health      division      comprised        of 72 staff with a $12 million                 operating
                        Budget.     Responsible           for management,            operations,         finances,       human        resources
                       and Information technology needs far environmental health PROGRAMS.Working
                       with PIO, responded               to media      requests      and public          requests       for information.
                        Managed         contract      negotiation,       grant submittals            and oversight           audits    for
                        programs.        Served      as Deputy        Health    Officer to provide            subject      area expertise         to
                        County Health          Officer     on issues related         to environmental               health     issues    at
                       federal/state and local meetings. Met with State legislators and provided
                       testimony         at committee          hearing     on legislative          issues    related     to environmental
                        health.    Researched,            prepared     and presented           agenda         items at Board of
                       Supervisor         meetings.        Had frequent         direct     interaction       with executive           management,
                       elected officials, as well as Federal/state and local agencies.

%A*liltnsiuvnls                 Collaborated         With Other COunty agencies                 tO aSSiSt businesses                in understanding
                                environmental            requirements       When starting            up a business           tO strengthen        the
                                Business       Environmental           Resource          Center'    established         bythe       Department.

                                Oversaw       complete         reorganization       and program             improvement            or Food Protection
                                Program       as a result       of media expose of previously                   existing      deficiencies.        At time
                                of departure,         program      was recognized            by Board of Supervisors                  and media          as
                                markedly       improved.

                                Recipient of National            Association       of Counties           Achievement          Award for Food Worker
                                Education Program.

                                As a result        of issues     related to a solid waste facility               in the County, worked                 with
                                state     legislators      and solid waste stakeholder                 business         community            in improving
                                efficienciesoT           regulationsregardingsolidwaste.

                                Directed review of fiscal/revenue policies and procedures and successfully
                                implemented             changestoallowformulti-yearfeestudies,abilitytocarryover
                                revenue      and updated          County code to allow for cost recovery from nonpaying                                   rate
                                payers.



:IB844001              COUNTYOFSAN                    BERNADINO,            ENVlRONMENTALMANj!GEMENTDCrAniiviaNl
                        FnvlrnnmnntnlHnnffh                €p*rlsilh,r;upuidam)Tsu4.JaiiiMam@Gai
                        Began career          aS field Staff and promoted tO Program Manager                                 With oversight         Of

                        Food Protection/Recreational                   Health, Solid Waste, Vector Control, and Land Use/
                       Water Protection   programs. Managed budget of $7 million with 62 staff in five
                       Offices located throughout   the county. Programs varied in coverage area ranging
                       from the entirety            of the county to districts. Responsible for directing daily operation of
                       varied regulatory            environmental   health programs ensuring quality, compliance       and
                       cost effective         implementation.            Serve as liaison           to various      service     area clients
                       including cities and special districts, managing                             communication             of service       levels and
                       responding to concerns and inquiries.
      Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 17 of 25 Page ID #:643


 EXPERIENCE            Continued



Key                                While      still staff    level serves     as principle     author     of award       winning     submission         for
AJilvvouioulb                      nationally       recognized      Food Safety        Award    (Samuel         J. Crumbine        Award).

                                   Served       as standing       panel     member      for review      of RFPs for other          agencies     within
                                   the county.

                                   Reviewed        and recommended               implemented         reduction      in number        of satellite
                                   offices,      resulting     in cost savings        and necessaiy        increased       oversight      of field
                                   staff.

                                   Served       on multiple      statewide       committees         including     but not limited       to California
                                   Retail      FoodSafetyAdvisoryCouncil,LocalSolidWasteEnforcementRoundtable
                                   and Mosquito             and Vector      Control   Association       of California.
   Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 18 of 25 Page ID #:644


EXPERIENCE            Continued




EDUCATION
:t984                 Master      of Public   Health,      Loma     Linda   University


usi                   Bachelor      of Science,        Biological    Sciences,        UC Irvine




TEACHING
UlPkRlkNCk

2009     to 2011      Lecturer,     Health    & Human          Services,    Cal State       Long Beach


lBWto200l             Adjunct      Faculty,   Public     Health,    Loma      Linda    University   Adjunct


1991to:1997           Faculty,     Business        & Applied    Tech, Chaffey         College




 PROFESSIONAL
AFFILIATIONS "
2017     to Present   Member,        CalOptima        Board    of Directors


                      Member,        First 5 0range        County

2012     to 20j:1     President,      California      Conference       of Directors        of Environmental    Health   (CCDEH)


20j1     to 2012      President Elect, CCDEH


:)L996   to 2000      Co-Chair      Committee        to Review      California    Retail    Food Facilities   Law
Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 19 of 25 Page ID #:645




1    Jennifer         L. Keller,     SBN       84412

2    jkeller@kelleranderle.com
     Nahal      Kazemi,        SBN       322026
3    nkazemi@kelleranderle.com
     KELLER/ANDERLE                        LLP
4
     18300      Von       Karman         Avenue,       Suite 930
5    Irvine,     CA 92612
     T: (949)         476-8700
6
     F: (949)         476-0900
7
     Attorneys          for Plaintiff,
8
     CITY       OF COSTA             MESA        and KATRINA          FOLEY
9
                                        UNITED         ST ATES     DISTRICT        COURT
10

11        CENTRAL                  DISTRICT         OF CALIFORNIA              - SOUTHERN              DIVISION

12
     CITY OF COSTA   MESA,                         and                 CaseNo.      8:20-cv-00368-JLS-JDE
13   KATRINA  FOLEY,
14                                                                     DECLARATION        OF DR.
                           Plaintiff,
                                                                       NICHOLE     QUICK    IN SUPPORT
15                                                                     OF EXPARTE      APPLICATION
                VS.
                                                                       FOR TEMPORARY
16
                                                                       RESTRAINING       ORDER    AND
     {JNITED   STATES     OF AMERICA,
17                                                                     ORDER    TO SHOW      CAUSE   RE
     THE DEPARTMENT          OF HEALTH
                                                                       ISSUANCE     OF PRELIMINARY
18   AND HUMAN        SERVICES,    THE
                                                                       INJUNCTION
     UNITED    ST ATES DEPARTMENT          OF
19   DEFENSE,     THE UNITED      STATES
                                                                       DATE: FEBRUARY      24, 2020
     AIR FORCE, THE CENTERS          FOR
20                                                                     TIME: 2:00 P.M.
     DISEASE     CONTROL      AND
                                                                       COURTROOM:      10A
     PREVENTION,       THE ST ATE OF
21
     CALIFORNIA,      FAIRVIEW
22   DEVELOPMENTAL          CENTER
     (FAIRVIEW),     THE CALIFORNIA
23   GOVERNOR'S        OFFICE   OF
     EMERGENCY        SERVICES,    and THE
24
     C ALIFORNIA      DEPARTMENT       OF
25   GENERAL      SERVICES,

26                         Defendants.

27

28



      DECLARATION            OF DR. NICHOLE         Q{JICK   IN S{7PPORT   OF EX PARTE   APPLICATION      FOR TEMPORARY
       RESTRAINING          ORDER        AND   ORDER     TO SHOW   CAUSE   RE ISSUANCE    OF PRELIMINARY      INJ[TNCTION
    Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 20 of 25 Page ID #:646




I                                    DECLARATION                  OF DR.           NICHOLE            QUICK

2                 I, Dr. Nichole         Quick,      declare:

3                 1. I am employed              by the County            of Orange        ("County")          as the County          Health

4      Officer.        I have personal          knowledge        of the matters           set forth    below       and if called

5      upon to testify         as to the accuracy             of its contents,         I could      and would        do so.

6                 2. I received        a M.D.       degree      from     the University          of Utah       School      of Medicine

7      in 2008.        I completed        my residency           in preventative           medicine       at University         of

8      California         at San Diego          in 2011.      I received        a Master     of Public         Health     degree       from

9      San Diego          State in 2011.         I am Board           Certified      in Preventative           Medicine       and Public

10     Health.         Since that time,       I have worked             in various      positions      in the health         care

11     industry.        I was appointed           as the Interim          County      Health       Officer      in 2018,     until     my

12     appointment           as the County          Health      Officer        in 2019.     From      2015 through           2018,      I

13     served      as the Health         Officer      of the County            of Yuba,      Health     and Human            Services

14     Public      Health     Division.       A copy        of my C.V.          is attached      hereto       as Exhibit      A, which

15     accurately         reflects    my educational            and employment              background.

16                3. As the County            Health       Officer,      it is my duty to protect              the health      and

17     safety     of Orange          County's       residents     to the best of my ability.                  Part of my duties

18     include      being     involved        in decisions       with      respect     to the containment               of infectious

19     diseases        that pose a serious          health      threat    to the county's           residents.

20                4. On Thursday,             February        20, 2020,        I received      news of the State's            intention

21     to transport        individuals        who     are currently         under     quarantine        or isolation         for the

22     coronavirus          ("COVID-19")             to the Fairview              Developmental         Center "Fairview"                   in

23     the City        of Costa Mesa.           This raises a number               of questions        and concerns          which

24     have yet to be addressed                 by the State. These questions                    concern        the health     and

25     safety     of Orange          County      residents,      including         but not limited           to the following:

26                a.        What      are the details         and characteristics            of COVID-19             patients?        We

27                          have no information               regarding         the health       status, total number,               timeline

28
                                                                           1
                  DECLARATION          OF DR. NICHOLE         Q'[TICK    IN S{JPPORT      OF EX PARTE         AJ'PLICATION      FOR
                   TEMPORARY         RESTG               ORDER     AND     ORDER      TO SHOW       CAUSE      RE ISSUANCE       OF
                                                         PRELIMINARY            JUNCTION
    Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 21 of 25 Page ID #:647




1                   of prior        tests, timing     of transport,        and method            of transport        to Fairview

2                   Developmental              Center.

3            b.     Is the transport           of patients      from     Travis      Airforce      Base to Fairview

4                   Developmental              Center      consistent      with     Centers       for Disease        Control

5                   and Prevention             guidance        on transport        of COVID-19           positive       patients?

6            c.     Will     COVID-19           patients       who become           symptomatic         be cared for at

7                   Fairview         Developmental             Center     or transported          to local     hospitals?

8            d.     In the event COVID-19                   positive      patients     are transported           to local

9                   hospitals,        who will       be monitoring          exposed       health     care workers?

10           e.     Who      will     pay for transport           and medical         care, and will          the 911 system

11                  be used for transport?

12           f.     How      will     individuals        be cleared?        Will     it be two consecutive              negative

13                  specimens          separated      by 24 hours,         and which            laboratory      and which

14                  tests will       be used?

15                  How      will     specimens       be processed          and sent for testing?

16                  Is there onsite           capacity     for blood       draw,     oropharyngeal             and

17                  nasopharyngeal              swabbing,         and chest X-ray?

18                  After    clearing         how will      COVID-19          patients     get to their         county       of

19                  residence?

20           j.     What      are the final         cleaning      and disinfection         plans/protocols             for

21                  Fairview         Developmental             Center     to assure no further           transmission?

22           k.     Are the provisions              for isolation        of patients      consistent         with    Centers      for

23                  Disease         Control     and Prevention           guidance,       such as use of individual

24                  living     quarters?

25           1.     What      are the local         transportation         and hospitalization               plans   for patients

26                  who become            symptomatic             and require       hospitalization?

27           m.     What      is the need for and anticipated                   impact     on the local          EMS      system?

28
                                                                   2
            DECLARATION        OF DR. NICHOLE         QUIICK    IN S{TPPORT        OF EX PARTE       APPLICATION         FOR
              TEMPORARY      RF.SG               ORDER      AND    ORDER     TO SHOW       CAUSE      RE ISSUANCE        OF
                                                  PRELIMINARY           JUNCTION
 Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 22 of 25 Page ID #:648




              n.       What      are the plans        for enforcing                isolation     orders    to prevent     possible

                       community           exposure      of COVID-19?

              0.       Who       is assessing       infection        control         risk at Fairview        Developmental

                        Center?

                       What      is the workforce             infection        control         plan and living      arrangements

                       to prevent        possible     community               exposures          as well   as who will       provide

                        active     monitoring        for the workforce?

              q.       What      is the infection        control        training         for workforce          on the property

                        including        medical,     custodial,            food     service,     and maintenance          staff,

                        among       others?

              r.        What      are the infection           control        plans for other         individua€ sidingor
                        working      at the Fairview            Developmental                  Center?

               s.       What     is the ongoing         communications                   plan for all partners           for the

                        duration     of the operation?

               5.       It is important         to obtain       answers        to each of these questions                 prior     to

     any decision       being      made as to whether              the quarantined                or isolated     individuals

     should     be transported        to Fairview,           as it is imperative               that all necessary        measures

     are taken to ensure the public                 safety     of the county's             residents.

              I declare     under penalty           of perjury       under          the laws of the United            States of

     America        and the State of California               that the foregoing                 is true and correct.

              Executed      this 24th day of February                       2020 in Santa Ana,             California.




                                                                 Dr. Nichole              Quick




28
                                                                        3
              DECLARATION         OF DR. NICHOLE        Q{JICK     IN S{TPPORT           OF EX PARTE       APPLICATION       FOR
               TEMPORARY         RESTG              ORDER      AND      ORDER        TO SHOW       CAUSE    RE ISSUANCE      OF
                                                     PRELIMINARY             JUNCTION
Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 23 of 25 Page ID #:649




                                                            EXHIBIT     A
Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 24 of 25 Page ID #:650


                                                Nichole                          A. Quick,                                  MD,            MPH
                                             nicliolequickmd@gt'nail.com                                                     / (801)885-4285

                                                               PROFESSIONAL                                       EXPERIENCE

      County        of Orange            Health       Care        Agency
      County        Health      Officer      - Santa           Ana,         California                 ii   Current

      County        of Orange            Health       Care        Agency
      Interim      Health      Officer       - Santa        Ana,        California                     a    2019

      County        of Orange            Health       Care        Agency
      Deputy        Health      Officer      - Santa           Ana,         California                 ii   2018-       2019

      Health       Equity       Committee
      Chair      - Santa       Ana,      California        s    2018-                 Current

      Clinical       Quality        Assurance             Committee
      Chair      - Santa       Ana,      California        s    2018-                 Current

      California          Conference             of Local            Health                Officers               Environmental                  Health   Committee
      Co-Chair        - Sacramento,                California           s       2018-             Current

      County        of Yuba         Health        & Human               Services                       Public          Health         Division
      Health       Officer     - Marysville,          California                 ii       2015-        2018

      Health       Officers         Association            of California
      Treasurer        - Sacramento,                California              s    20al 6- 2018

      Yuba       Sutter       Colusa       Medical          Society
      President        Elect       & CMA         Delegate            - Yuba                County,            California          s    2016-      2018

      Peach        Tree      Health
      Board       of Directors         & Quality        Assurance                         Committee               - Marysville,            California     ii   2015-2018

      Rivemoods               Neurological            Center            & Integrated                          Healing           Arts
      Primary       care      and addiction           medicine                  practice
      Director      of Preventive            Services           - Provo,                   Utah        a    2012-        2015

      Discovery           House        Opiate        Treatment                       Program
      Medical       Director        - Layton,         Utah       s     20al4-              2015

      Thistle       Creek      Ranch
      Dual      diagnosis       residential         treatment                   center
      Medical       Director        - Spanish         Fork,          Utah             s    2013-            2015

      Utah       Addiction          Center
      Dual      diagnosis       residential         treatment                   center
      Medical       Director        - Eagle        Mountain,                Utah            s    2012-        2015

      San     Diego        Family        Care
      Medical       Staff     - San       Diego,      California                 s        2011-        2012


                                                                                            EDUCATION

      University          of California,            San        Diego,                 San        Diego,           CA    s   2009-2011
      Residency,            Preventive          Medicine

      San     Diego        State      University,          San         Diego,               CA         s    2009-2011
      Master       of Public        Health

      University          of California,            Davis,           Sacramento                        CA     s     2008-2009
      Internship,         Emergency             Medicine

      University          of Utah         School       of Medicine,                             Salt       Lake     City,    UT
      MD, 2008

      University          of Utah,        Salt     Lake        City,        LIT
      BS Philosophy,               May     2004
Case 8:20-cv-00368-JLS-JDE Document 28 Filed 02/24/20 Page 25 of 25 Page ID #:651



                                                      BOARD         CERTIFICATION

      American       Board   of Preventive        Medicine,    Public     Health   & General   Preventive   Medicine

      American       Board   of Preventive        Medicine,   Addiction       Medicine

      American       Board   of Addiction     Medicine

                                                                LICENSURE

      California     State   Medical    License

      Utah   State    Medical    License

                                                  PUBLICATIONS               & REFERENCE

      Publication     list and   peer   references      available     upon    request




      2
